DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Boudet et al. (US 6,509,567) discloses an apparatus and associated method of operation comprising a device for calculating the concentration of a targeted molecule in a sample (presence of a particular gas, abstract) in which an interfering molecule coexists (gas mixture, column 4, lines 23-26), a pulsed measurement beam (column 4, lines 27-30; column 7, lines 62-64) and a pulsed reference beam (column 4, lines 31-33; column 7, lines 65-67), and signal processing configured to process the signal source radiation and the reference source radiation exiting the sample to obtain a value over a preselected period of time (column 4, lines 42-67; first and second emitter means are alternated in time, column 4, lines 31-33), and calculating a concentration of the targeted molecule in the sample based on the value (column 6, lines 1-16).
With respect to claims 1 and 13, Boudet does not appear to disclose or reasonably suggest spatially combining the pulsed signal beam and the pulsed reference beam into a single radiation beam which passes into the liquid sample; detecting a pulsed signal beam output and a pulsed reference beam output after the single radiation beam passes out of the liquid sample; processing the pulsed signal beam output and the pulsed reference beam output to obtain a value over a preselected period of time; and calculating a concentration level of the targeted particle in the liquid sample based on the value.
Claims 2-12 and 14-17 are allowable for reasons of dependency.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection to the abstract.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	1 August 2022